DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16634028. Claims 1-8 are pending, and have been examined, and have been rejected.

Claims 1-8 would be allowable if amended to overcome the rejections under 35 U.S.C. § 112 below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to because:  Figure 2 shows two different elements labeled as element 4:

    PNG
    media_image1.png
    274
    359
    media_image1.png
    Greyscale

The specification also recites a missing element 5 in Figure 2. It appears that the small block in the upper left corner wants to be element 5, and is so interpreted for the purpose of claim examination.  Correction is required.

Specification Objections
The specification is objected to because:  on page 15, equation 4, the following terms do not appear to be defined:

    PNG
    media_image2.png
    45
    152
    media_image2.png
    Greyscale

The overbars may want to be carets. For the purpose of claim examination, the overbars are interpreted as carets.
Similarly, on page 18, equations 5 and 6, the following terms do not appear to be defined:

    PNG
    media_image3.png
    40
    88
    media_image3.png
    Greyscale
 			
    PNG
    media_image4.png
    41
    157
    media_image4.png
    Greyscale

For the purpose of claim examination, the overbars are interpreted as carets.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Regarding claim 7:
an obtaining module, configured to 

a determination module, configured to 
 

a location module, activated if a defect is detected by the analysis module, configured 

Regarding claim 8:
a device for searching a defect likely to affect the rotating mechanical power transmission device according to claim 7 and configured to obtain and use the signal s acquired by the sensor.


All 112(f) interpretations are supported in the specification:

All paragraph numbers below refer to U.S. Patent Application Publication 20200232880:


Regarding claim 8:
a device for searching a defect likely to affect the rotating mechanical power transmission device according to claim 7 and configured to obtain and use the signal s acquired by the sensor.
Support for the device is found especially in Figure 2, and paragraphs 0080, 0082, processor and memory. 

Regarding claim 7:

an obtaining module, configured to obtain a signal s which can be modeled by a product of a high-frequency signal s1 and of a low-frequency signal s2, generated by the rotating mechanical power transmission device and acquired by a captor; 
Support for the obtaining module is found especially paragraph 0022, 0095 and figure 3, element E10. Figure 1, sensor element 3, obtains the signal. The hardware structure for the module is found especially in paragraph [0082], computer and processor, and figures 1 and 2, element 4 described as a computer and processor in paragraph [0082]. And paragraphs [0084]-[[0088] describe the obtaining module, the determination module, the analysis module, and the location module performed in the device 4 which is a computer described in paragraph [0082].

a determination module, configured to 
determine estimates of the signals s1 and s2 by minimizing a difference between all or part of the signal s and a product of these estimates, said determination module being configured to: re-sample a sequence derived from the signal s of a duration equal to an analysis duration, said analysis duration being an integer multiple of a period of the low-frequency signal s2, said sequence derived from the signal s being re-sampled with a regular pitch equal to a fraction of the analysis duration; obtain a discrete Fourier transform of the re-sampled sequence, said discrete Fourier transform comprising a plurality of harmonics; construct a matrix M(S) from the discrete Fourier transform obtained, the dimensions of the matrix depending on a number of harmonics determined for the signal s1 and on a number of harmonics determined for the signal s2, each component of the matrix comprising an amplitude of a harmonic of the discrete Fourier transform obtained; perform a rank 1 approximation of the matrix M(S) and obtain discrete Fourier transforms of the estimates of the signals s1 and s2; 
Support for the determination module is found especially paragraph 0096-0130 and figure 3, elements E10-E27. The hardware structure for the module is found especially in paragraph [0082], computer and processor, and figures 1 and 2, element 4 described as a computer and processor in paragraph [0082]. And paragraphs [0084]-[[0088] describe the obtaining module, the determination module, the analysis module, and the location module performed in the device 4 which is a computer described in paragraph [0082].

an analysis module, configured to analyze the estimates of the signals s1 and s2 with a view to detecting the presence of a defect affecting the rotating mechanical power transmission device; and
Support for the analysis module is found especially paragraph 0132-0134 and figure 3, element E30.  The hardware structure for the module is found especially in paragraph [0082], computer and processor, and figures 1 and 2, element 4 described as a computer and processor in paragraph [0082]. And paragraphs [0084]-[[0088] describe the obtaining module, the determination module, the analysis module, and the location module performed in the device 4 which is a computer described in paragraph [0082].

a location module, activated if a defect is detected by the analysis module, configured to locate said defect from at least one of the estimates of signals s1 and s2. 135-136 
Support for the location module is found especially paragraph 0135-0136 and figure 3, element E50. The hardware structure for the module is found especially in paragraph [0082], computer and processor, and figures 1 and 2, element 4 described as a computer and processor in paragraph [0082]. And paragraphs [0084]-[[0088] describe the obtaining module, the determination module, the analysis module, and the location module performed in the device 4 which is a computer described in paragraph [0082].


Claim Rejections – 35 U.S.C. § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1: the claim recites in line 4, “can be.”    The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability. “can be” is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a capability that is a mere possibility that is not required.

Regarding claim 7: the claim recites in line 4, “can be.”   The claim is rejected for the same reason as claim 1 directly above. 

Regarding claim 8: the claim recites in line 4, “can be.”   The claim is rejected for the same reason as claim 1 directly above.

Regarding claim 1: the claim recites in line 23, “a step of analyzing the estimates of the signals s1 and s2 with a view to.”  It is unclear whether using the estimates of the signals s1 and s2 to detect a defect is performed, or whether the phrase indicates an intended use, and does not require an act. Further, the meaning of the phrase is unclear, and thus the metes and bounds of the claim are unclear. The Examiner suggests amending the limitation to use the estimates of the signals s1 and s2 to detect a defect.

Regarding Claim 8, the claim also recites “with a view to,” and is rejected for the same reason as claim 1 directly above.

Regarding claim 5: the claim recites in line 2, “making it possible to.”  It is unclear whether the filtered signal s2 is used to identify contributions to the vibratory signal, or whether the phrase indicates an intended use. The Examiner suggests amending the limitation to use the filtered signal to identify contributions to the vibratory signal.

Regarding claim 7: the claim recites in line 1, “likely to.”  The metes and bounds of the phrase cannot be determined, rendering the claim indefinite.

Regarding claim 8: the claim recites in line 7, “likely to.”  The metes and bounds of the phrase cannot be determined, rendering the claim indefinite.


Claim Rejections – 35 U.S.C. § 101  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are patent eligible under 35 U.S.C. 101 because it would not be feasible to perform the steps as a mental process, even aided by pencil-and-paper. Further, locating a defect in a gearbox is a practical application.



Allowable Subject Matter
Claims 1-8 would be allowable if amended to overcome the rejections under 35 U.S.C. § 112 above.

The allowability of the claims resides, at least in part, that the nearest prior art of record, Andreas Meisingseth, (“Demodulation Techniques in Gearbox Diagnostics,”), Gregory Sell (“Solving Demodulation as an Optimization Problem”), either alone or in combination with the prior art of record, does not teach or suggest a method and a system, specifically including:
Regarding claim 1, “a step of constructing a matrix M(S) from the discrete Fourier transform obtained, the dimensions of the matrix depending on a number of harmonics determined for the signal s1 and on a number d harmonics determined for the signal s2, each component of the matrix comprising an amplitude of a harmonic of the discrete Fourier transform obtained; a step of performing a rank 1 approximation of the matrix M(S) and obtaining discrete Fourier transforms of the estimates of the signals s1 and s2,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 7, “construct a matrix M(S) from the discrete Fourier transform obtained, the dimensions of the matrix depending on a number of harmonics determined for the signal s1 and on a number d harmonics determined for the signal s2, each component of the matrix comprising an amplitude of a harmonic of the discrete Fourier transform obtained; perform a rank 1 approximation of the matrix M(S) and obtaining discrete Fourier transforms of the estimates of the signals s1 and s2,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hatch (U.S. Patent Application Publication 20120073364) teaches gear fault detection.

DiMaggio (U.S. Patent 6526356) teaches gear fault detection. 

Hernandez (U.S. Patent 4931949) teaches gear fault detection. 

Weichbrodt (U.S. Patent 3712130) teaches gear fault detection. 

Lijun Yang et al., “A novel envelope model based on convex constrained optimization,” 2014, Digital Signal Processing, volume 29, pages 138-146; teaches signal demodulation by optimization.

Gregory Sell et al., “Solving Demodulation as an Optimization Problem,” 2010, IEEE Transactions on Audio, Speech, and Language Processing, volume 18, number 8, 16 pages; teaches demodulation by optimization.

Andreas Meisingseth, “Demodulation Techniques in Gearbox Diagnostics,” 2012, Uppsala University, 79 pages; teaches demodulation techniques for gearboxes.

Elisa Hubert, “Amplitude and phase demodulation of multi-carrier signals: Application to gear vibration signals,” 2018, L’UNIVERSITE DE LYON, 176 pages; NOT PRIOR ART. Provides a list of prior art demodulation techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL L GUILL whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RG




/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146